Citation Nr: 0307345	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  95-35 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for left ankle fracture 
residuals, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from February 1962 to January 
1971.

This appeal arises from a December 1994 rating action that 
denied a rating in excess of 10 percent for left ankle 
fracture residuals.  A Notice of Disagreement was received in 
June 1995.  The 10 percent rating was confirmed by rating 
action of July 1995, and a Statement of the Case (SOC) was 
issued subsequently that month.  A Substantive Appeal was 
received in September 1995.

In July 1997, the Board of Veterans' Appeals (Board), in 
pertinent part, remanded the issue of an increased rating for 
left ankle fracture residuals to the RO for further 
development of the evidence and for due process development.  
A Supplemental SOC (SSOC) was issued in August 1999.

In December 2000, the Board again remanded the issue of an 
increased rating for left ankle fracture residuals to the RO 
for additional development of the evidence and for due 
process development.  By January 2003 SSOC, the RO denied a 
rating in excess of 10 percent for left ankle fracture 
residuals, and that issue is now before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's residual of a left ankle fracture is 
traumatic arthritis (shown by x-ray), which is manifested by, 
at worst, overall limitation of motion, but no instability, 
tenderness, or swelling; he complains of pain aggravated by 
prolonged standing and walking.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left 
ankle fracture residuals have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5003, 
5270, 5271, 5272, 5273, 5274 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski,   1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

In the December 1994 and July 1995 rating actions, the July 
1995 SOC, the July 1997 Board Remand, the September 1997 
letter from the RO, the August 1999 SSOC, the December 2000 
Board Remand, the January 2001 and January 2003 letters from 
the RO, the January 2003 SSOC, and the March 2003 letter from 
the RO, the veteran was variously notified of the law and 
regulations governing entitlement to the benefit he seeks, 
the evidence that would substantiate his claim, and the 
evidence that had been considered in connection with his 
appeal.  Thus, the Board finds that he has received 
sufficient notice of the information and evidence needed to 
support his claim, and been provided ample opportunity to 
submit information and evidence.  Additionally, the Board 
notes that in the aforementioned documents, the RO variously, 
and specifically in the January 2003 letter and SSOC, 
informed the veteran of what the evidence had to show to 
establish entitlement to the benefit he sought; what 
information or evidence VA still needed from the veteran; 
what evidence VA had retrieved and considered in his claim; 
what evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records, if 
he gave VA enough information about such records so that VA 
could request them from the person or agency that had them.  
In addition, the January 2003 RO letter informed the veteran 
of the VCAA and its requirements; notified him that VA needed 
him to furnish the name and address of any medical provider, 
and that VA would request such records on his behalf; and 
notified him that he could help with his claim by informing 
VA of any additional information or evidence that he wanted 
VA to try to obtain for him, where to send additional 
evidence or information concerning his appeal, and where he 
could request assistance if needed.  Accordingly, the Board 
finds that the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and what evidence, if any, will be retrieved by 
VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made appropriate efforts to assist 
the veteran in obtaining evidence necessary to substantiate 
his claims.  The RO has obtained extensive VA medical records 
of treatment and evaluation of the veteran, and the veteran's 
representative has submitted extensive private chiropractic 
records; all have been associated with the claims file.  The 
veteran was afforded comprehensive VA examinations in June 
1995, February 1999, and July 2002.  Significantly, neither 
the veteran nor his representative has identified, and the 
claims file does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim is 
ready to be considered on the merits.

II.  Background 

Historically, by rating action of November 1973, the RO 
granted service connection, and assigned a 10 percent rating 
under Diagnostic Code (DC) 5010, for left ankle fracture 
residuals, from March 1973.  

A VA outpatient record dated in October 1994 reflects the 
veteran's complaints of chronic, episodic left ankle pain.  
On examination, there was decreased left ankle range of 
motion with medial tenderness.  Left ankle X-rays revealed 
degenerative joint disease (DJD).

Records from the Cleveland Chiropractic Clinic from 1991 to 
1994 reflect complaints of left ankle pain in June 1994; on 
examination, diabetic peripheral neuropathy was found to be 
the cause of a stocking-pattern numbness around the ankles 
and feet.  On July 1994 neurological examination, it was 
noted that decreased sensation in both feet, mostly on the 
left, was a result of diabetes mellitus that caused a 
stocking pattern.

On June 1995 VA examination, the veteran was noted to have 
developed erosive left ankle arthritis as a result of a 1967 
fracture.  He currently complained of chronic left ankle 
pain.  On examination, carriage, posture, and gait were 
normal.  There was a well-healed scar on the medial aspect of 
the left ankle.  There was no swelling.  There was slight 
deformity, with hypertrophic calcific changes in the deltoid 
ligament.  Dorsiflexion was to 10 degrees, and plantar 
flexion to 30 degrees.  There was no lateral or medial 
instability.  There was slight erythema in the ankle joint.  
Neurological examination was otherwise normal.  X-rays 
revealed left ankle DJD.  The diagnoses included erosive 
arthritis of the left ankle and foot.

On February 1999 VA orthopedic examination, the veteran was 
noted to use a cane on occasion for intermittent left ankle 
problems, but we wore regular shoes and had never used a 
brace or support.  He was noted to have spent a good share of 
time in and out of hospitals for treatment of PTSD.  He 
currently complained of intermittent, sharp left ankle pain 
that was aggravated by prolonged walking and climbing stairs; 
he admitted to an occasional limp.  On current examination, 
the veteran walked with a slight limp favoring the left 
ankle.  He was able to walk on toes and heels.  There was a 
well-healed, nontender posteromedial surgical scar.  left 
ankle dorsiflexion was to 10 degrees, and plantar flexion to 
35 degrees.  Subtalar motion was within normal limits.  
Neurovascular function appeared normal.  There was no 
swelling or tenderness about the left ankle.  The examiner 
noted that a review of October 1994 left ankle X-rays 
revealed early degenerative arthritis.  The diagnosis was 
left ankle traumatic arthritis.  Based on objective physical 
findings and a review of subjective complaints, the physician 
concluded that there appeared to have been no significant 
change in the veteran's left ankle condition since the last 
evaluation of 1994.     

On July 2002 VA orthopedic examination by the same physician 
who examined the veteran in February 1999, the veteran stated 
that he took medication for his left ankle problem, but did 
not use a cane or crutch or wear a brace.  On current 
examination, he walked with a slight limp favoring the left 
lower extremity.  This was accentuated when he walked on his 
toes and heels.  There was a well-healed, non-tender surgical 
scar under the medial malleolus of the left ankle that 
extended anteriorly.  There was no swelling about the ankle.  
The ankle joint flexed to 45 degrees and extended to 20 
degrees.  There were 5 degrees of inversion and eversion of 
the subtalar joint.  The physician opined that the veteran 
had a moderate left ankle disability, and that he apparently 
had been unable to work as a minister and a chiropractor 
primarily because of psychological, and not orthopedic, 
problems.  His ankle disability had, however, prevented him 
from working as a house painter, as he could not do prolonged 
standing or climb ladders; the doctor did not believe that 
the left ankle fracture would prevent the veteran from 
gainful employment as a minister or chiropractor.  The 
examiner further commented that there was slight left ankle 
weakened movement against resistance, but no evidence of 
excess fatigability with use, incoordination, or painful 
motion.  There was pain, described as a fairly constant dull 
ache, with prolonged standing and walking, and the pain was 
also aggravated by weather changes.  Overall, the only flare-
ups the veteran experienced were during inclement weather and 
after prolonged standing and walking, which the examiner 
opined would probably result in 5 to 10 degrees of loss of 
ankle dorsiflexion, and would probably not affect plantar 
flexion.     

III.  Analysis

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.      38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of          two ratings apply 
under a particular DC, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).    

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the DCs predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, the veteran's has traumatic arthritis, 
established by x-ray, as a residual of the ankle fracture.  
That disability is evaluated under DC 5010, which, in turn, 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5010.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate DCs for the specific joint involve (here, DC 
5271, pertaining to the ankle).  When the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate DCs, a rating of 10 percent is applied for 
each major joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

Pursuant to DC 5271, a 10 percent evaluation is assignable 
for moderate limitation of ankle motion, whereas a 20 percent 
evaluation is assignable for marked limitation of motion.  
Normal or standard range of ankle motion is from 0 to 20 
degrees on dorsiflexion, and from 0 to 45 degrees on plantar 
flexion.  38 C.F.R. § 4.71, Plate II. 

In this case, the veteran has no more than moderate overall 
limitation of motion, even when functional loss due to pain 
and other factors, to include during flare-ups, is 
considered. 

As noted above, in June 1995, the veteran was able to 
dorsiflex the left ankle to 10 degrees, and to accomplish 
plantar flexion to 30 degrees.  In February 1999, left ankle 
dorsiflexion was to limited 0 degrees, and plantar flexion to 
35 degrees.  However, he was able to accomplish full 
dorsiflexion and plantar flexion on VA examination in July 
2002; during that time, the examiner found only slight 
weakened move against resistence.  The July 2002 examiner 
noted that the only flare-ups the veteran experienced were 
during inclement weather and after prolonged standing and 
walking, which the examiner opined would probably result in a 
5 to 10 degree loss of ankle dorsiflexion (which the Board 
notes is consistent with that shown during the June 1995 and 
February 1999 examinations).  The July 2002 examiner also 
noted that flare-ups would probably not affect plantar 
flexion, even though the Board notes that plantar flexion was 
slightly limited in June 1995 and February 1999.  There have 
been no medical findings of excess fatigability, 
incoordination or painful motion.  

Considering all of the foregoing, the Board finds that the 
evidence in this case indicates that, at worst, the veteran 
experiences moderate overall limitation of motion of the 
ankle-consistent with the currently assigned 10 percent 
evaluation-even when functional loss due to pain and 
weakness is considered.  As marked limitation of ankle motion 
is not shown, there is no basis for assignment of the maximum 
20 percent evaluation under Diagnostic Code 5271.  

There likewise is no basis for assignment of more than the 
current 10 percent evaluation under any other potentially 
applicable diagnostic code.  As noted above, the veteran's 
residual of the left ankle fracture appears to consist only 
of traumatic arthritis, for which there is a specific 
diagnostic code for evaluation of the condition (see 
38 C.F.R. § 4.20), and there is no medical evidence of any 
other residual disability of the left ankle fracture.  In the 
absence of medical evidence of, or disability comparable to, 
ankylosis of the ankle, ankylosis of the subastragalar or 
tarsal joint, malunion of the os calcis or astragalus, or 
residuals of an astragalectomy, DCs 5270, 5272, 5273 or 5274, 
respectively, provide no basis for a higher evaluation in 
this case.  There is no other DC pursuant to which to 
evaluate the veteran's service-connected left ankle fracture 
residuals.  



The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  Additionally, 
the Board notes that there has been no showing that the left 
ankle fracture residuals have reflected so exceptional or 
unusual a disability picture as to meet the criteria for 
invoking the procedures for assignment of any higher initial 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating).  There is no medical evidence to even 
suggest that the veteran's left ankle disability, alone, has 
resulted in interference with employment to an extent greater 
than that contemplated in the current 10 percent evaluation.  
Although the 2002 VA orthopedic examiner felt that the 
veteran's left ankle disability, which he characterized as 
"moderate," had prevented the veteran from working as a 
house painter (as he could not do prolonged standing or climb 
ladders), the doctor did not believe that the left ankle 
fracture prevented him from other, less physical gainful 
employment.  Moreover, the left ankle fracture residuals 
(versus other disabilities) are not shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.   In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to undertake the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for left ankle fracture 
residuals must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).




ORDER

A rating in excess of 10 percent for left ankle fracture 
residuals is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

